UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6148


GEORGE FREDRICK DELANEY,

                Plaintiff – Appellant,

          v.

JOHN MARSH, M.D.; CAROLYN MACLAM, Head Nurse; DANIEL
BRAXTON, Senior Warden; FRED SCHILLING, M.D., Director of
Health Services,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00465-jlk-mfu)


Submitted:   August 26, 2010             Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Fredrick Delaney, Appellant Pro Se. James Dudley Mayson,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia; Erin
Williams Hapgood, GUYNN, MEMMER & DILLON, PC, Salem, Virginia;
Richard Carson Vorhis, Senior Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Fredrick Delaney seeks to appeal the district

court’s order granting summary judgment in favor of some, but

not   all,     Defendants       and   dismissing       them      from    this     42    U.S.C.

§ 1983    (2006)     inmate      civil       rights    action.           This   court        may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain      interlocutory         and       collateral      orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan     Corp.,    337      U.S.   541,     545-46      (1949).         The    order

Delaney      seeks   to     appeal      is    neither       a    final     order       nor    an

appealable interlocutory or collateral order.                            Accordingly, we

deny Delaney’s motion to amend and dismiss the appeal for lack

of jurisdiction.            We dispense with oral argument because the

facts    and    legal     contentions        are    adequately       presented         in    the

materials      before     the    court       and   argument        would    not     aid      the

decisional process.

                                                                                   DISMISSED




                                              2